        Case 3:20-cr-00076-SDD-SDJ          Document 82   07/29/21 Page 1 of 21




                          UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                              CRIMINAL ACTION


VERSUS                                                                20-76-SDD-SDJ


BENJAMIN ANTHONY FIELDS

                                            RULING

        This matter is before the Court on the Motion to Suppress1 filed by the Defendant,

Benjamin Anthony Fields (“Fields”). The United States (“the Government”) filed an

Opposition2 to this motion. The Court ordered Fields to file a supplemental brief, which

he did.3 The Government then filed a Reply to that brief.4 The Court held an evidentiary

hearing on this Motion on June 14, 2021 and took the matter under advisement.5 The

Court has considered the arguments of the Parties, the testimony and evidence presented

at the hearing, and the law as applied to the facts of this case. For the reasons set forth

below, Fields’s Motion6 shall be granted.

I.      FACTUAL BACKGROUND

        The Court finds that the Parties proved the following facts by a preponderance of

the evidence. These facts are derived from testimony produced at the hearing and body

camera footage in evidence that captured the events at issue.



1
  Rec. Doc. No. 26.
2
  Rec. Doc. No. 39.
3
  Rec. Doc. No. 60.
4
  Rec. Doc. No. 62.
5
  Rec. Doc. No. 64.
6
  Rec. Doc. No. 26.
                                                                                     67941
       Case 3:20-cr-00076-SDD-SDJ         Document 82      07/29/21 Page 2 of 21




       On September 17, 2020, Corporal Joshua Barnett (“Cpl. Barnett”) of the Baton

Rouge Police Department (“BRPD”) Street Crimes Unit was on patrol when he saw a

white Mercedes (“the Mercedes”) parked in the driveway of 4028 Chippewa Street (“4028

Chippewa”). The house had several “no trespassing” signs posted on it. Two people were

in the Mercedes, including Fields, who was in the passenger seat, and Marvin Batiste

(“Batiste”), who was in the driver’s seat. Coda Stovall (“Stovall”) was standing next to the

vehicle on the passenger side. Cognizant of the complaints BRPD had received about

people using abandoned houses for nefarious purposes, and in keeping with the Street

Crimes Unit standard operating procedure, Cpl. Barnett made the block and radioed for

backup.

       Shortly thereafter, Cpl. Barnett and three other BRPD officers descended on 4028

Chippewa in two police vehicles, partially blocking the Mercedes in the driveway. Cpl.

Barnett’s body camera shows him exit his vehicle and, within twenty seconds of his exit,

he and the other officers surrounded the Mercedes. Cpl. Barnett’s body camera shows

that, as Cpl. Barnett approached, Fields opened the front passenger door as another

officer stood a few feet from the Mercedes. Cpl. Barnett and another officer positioned

themselves on the passenger side of the Mercedes. Two other officers positioned

themselves on the driver’s side.

       The officers asked Stovall, Fields, and Batiste what they were doing on the

property. An officer asked Batiste when he had last smoked marijuana, and the officers

informed Stovall, Fields, and Batiste that they could smell marijuana. The Parties dispute

when the officers first smelled marijuana. Within two minutes of the officers arriving at

4028 Chippewa, Stovall was placed in a police car, and the officers ordered Fields and

                                                                                      67941
        Case 3:20-cr-00076-SDD-SDJ              Document 82        07/29/21 Page 3 of 21




Batiste out of the Mercedes; they too were handcuffed and led away. Fields was placed

in a police car while the officers searched the Mercedes.7 Their search turned up a small

empty bag that had contained marijuana, some marijuana infused gummies, as well as

some loose unidentified pills.8 Within minutes, three more police cars carrying six more

police officers arrived on the scene.

        Six minutes after arresting the three men, including Fields, Cpl. Barnett walked

from the Mercedes twenty feet up the driveway toward the house. On the side of the

house, there was a narrow pathway hemmed in on the left by the house and on the right

by an adjacent chain link fence. Cpl. Barnett walked along that path, periodically shining

a flashlight under the house to search for contraband. Near the rear of the house, Cpl.

Barnett observed, with the aid of his flashlight, a firearm under the house. Further

investigation yielded two more firearms next to the first one. Fields now seeks to suppress

those firearms.

II.     LAW AND ANALYSIS

        Fields challenges the constitutionality of a warrantless search and seizure, so the

Government bears the burden of demonstrating the constitutionality of the search and

seizure.9 Although the Government argues that Fields lacks Fourth Amendment standing

to contest the search under the house because he had no reasonable expectation of

privacy as to the house, the Court finds that it need not reach the Fourth Amendment

standing issue as to the house. The Court concludes that the officers seized Fields before

they had reasonable suspicion that a crime had been or was about to be committed, so



7
  It is unclear whether Batiste and Stovall were also placed in police cars.
8
  No evidence was introduced as to whether the pills were legally possessed.
9
  United States v. Guerrero-Barajas, 240 F.3d 428, 432 (5th Cir. 2001).
                                                                                           67941
         Case 3:20-cr-00076-SDD-SDJ                 Document 82          07/29/21 Page 4 of 21




regardless of Fields’s Fourth Amendment standing to challenge the search of the house,

the firearms must be suppressed as the fruit of the unconstitutional seizure of Fields.

        A. The Fourth Amendment, Generally

        The Fourth Amendment protects “[t]he right of the people to be secure in their

persons, houses, papers, and effects[ ] against unreasonable searches and seizures.”10

“Few protections are as essential to individual liberty as the right to be free from

unreasonable searches and seizures.”11 [E]vidence obtained through an unreasonable

search or seizure may be suppressed.”12

        B. Fourth Amendment Standing

        The protections of the Fourth Amendment are personal in nature. Therefore, a

defendant seeking suppression must show that “‘his own fourth Amendment rights were

infringed by the search [or] seizure which he seeks to challenge.’”13 Although termed

“standing,” Fourth Amendment “standing” “is not a jurisdictional question,” rather it

requires that the defendant seeking suppression show that the alleged unreasonable

search or seizure “infringed a Fourth Amendment interest of the defendant himself.14

        While the Parties devoted substantial time to addressing whether Fields has Fourth

Amendment standing to challenge the search under the house, the Court finds that it need

not reach that issue because the seizure of Fields was unconstitutional, and the firearms

must be suppressed as fruit of the unconstitutional seizure.




10
   U.S. Const. amend. IV.
11
   Byrd v. United States, 138 S. Ct. 1518, 1526, 200 L. Ed. 2d 805 (2018).
12
   United States v. Beaudion, 979 F.3d 1092, 1097 (5th Cir. 2020) (quoting United States v. Leon, 468 U.S.
897, 906, 104 S.Ct. 3405, 82 L.Ed.2d 677 (1984)).
13
   Id. (quoting Byrd v. United States, 138 S. Ct. 1518, 1526, 200 L. Ed. 2d 805 (2018)) (alteration in original).
14
   Id. (internal quotations and citations omitted).
                                                                                                          67941
         Case 3:20-cr-00076-SDD-SDJ              Document 82        07/29/21 Page 5 of 21




        C. The Seizure of Fields

        Because the search under the house that recovered the firearms was incident to

Fields’s seizure, the first step in the analysis is to determine whether the seizure of Fields

was constitutional. The seminal question is whether officers had reasonable suspicion to

believe that a crime was being committed or was about to be committed before seizing

Fields. The detaining officer must point to “specific and articulable facts that, when taken

together with rational inferences from those facts, reasonably warrant the seizure” to

establish reasonable suspicion.15

        At what point was Fields seized? It is settled law that a traffic stop constitutes a

seizure of the driver and passenger.16 A police officer’s diversion of a motorist from the

flow of traffic to the shoulder of the road necessarily constitutes a restriction on the

motorist’s freedom of movement. In the instant case, however, the police officers seized

the Mercedes and its occupants as it sat parked in a driveway. As such, the Court will

analyze the seizure of Fields under the traditional test for a seizure, with due consideration

given to the fact that Fields was in the passenger seat of a vehicle parked on private

property.

        The line between a voluntary encounter with police and a seizure is hazy:

        Not all encounters between law enforcement officers and citizens are
        seizures for purposes of the Fourth Amendment. A voluntary encounter
        between an officer and a citizen may ripen into a seizure, triggering the
        Fourth Amendment and requiring officers to be able to articulate reasonable
        suspicion or probable cause, only when the officer, by means of physical
        force or show of authority, has in some way restrained the liberty of [the]
        citizen…. The test provides that an individual has been seized for Fourth
        Amendment purposes only if, in view of all of the circumstances surrounding
        the incident, a reasonable person would have believed that he was not free

15
   United States v. Pack, 612 F.3d 341, 352 (5th Cir. 2010), opinion modified on denial of reh'g, 622 F.3d
383 (5th Cir. 2010) (internal quotations and citations omitted).
16
   Brendlin v. California, 551 U.S. 249, 255 (2007).
                                                                                                   67941
         Case 3:20-cr-00076-SDD-SDJ               Document 82        07/29/21 Page 6 of 21




        to leave. This reasonable person standard is objective and is concerned not
        with the citizen's subjective perception or the officers' subjective intent, but
        only with what the officers' words and actions would have conveyed to a
        reasonable and innocent person.17

“The test for whether a seizure occurred is necessarily imprecise because it seeks to

measure the coercive effect of police conduct when viewed as a whole.”18 “[W]hat

constitutes a restraint on liberty prompting a person to conclude that he is not free to

‘leave’ will vary, not only with the particular police conduct at issue, but also with the

setting in which the conduct occurs.”19 The Court should “eschew[] focusing on the

particular details of that conduct in isolation,”20 and instead look at the “totality of the

circumstances.”21 “[B]locking an individual’s path or otherwise intercepting him to prevent

his progress in any way is a consideration of great, and probably decisive significance.”22

The Government bears the burden of proving that an encounter was consensual rather

than coercive.23

        The Court finds that Fields was seized almost immediately once the police arrived.

The Court’s charge is to determine when a reasonable person would have felt that they

were not free to leave had that hypothetical reasonable person been in Fields’s position.

A reasonable person sitting in the passenger seat of the Mercedes would have seen two

police cars pull up in front of the vehicle, partially blocking the vehicle in the driveway.



17
   United States v. Mask, 330 F.3d 330, 336 (5th Cir. 2003) (internal citations omitted and alterations in
original).
18
   Id. (citing Michigan v. Chesternut, 486 U.S. 567, 573, 108 S. Ct. 1975, 100 L.Ed. 2d 565 (1988)).
19
   Chesternut, 486 U.S. at 573–74.
20
   Mask, 330 F.3d at 337.
21
   United States v. Drayton, 536 U.S. 194, 204, 122 S. Ct. 2105, 153 L.Ed. 2d 242 (2002)).
22
   United States v. Berry, 670 F.2d 583, 597 (5th Cir. 1982) (analyzing seizure in the context of an officer
stopping someone in an airport); see also Keller v. Fleming, 952 F.3d 216, 223 (5th Cir. 2020) (applying
Berry in the context of an officer stopping someone walking along the road).
23
   United States v. Carroll, No. CR 18-13-JWD-RLB, 2018 WL 6576408, at *8 (M.D. La. Dec. 13, 2018),
aff'd, 812 F. App'x 255 (5th Cir. 2020).
                                                                                                     67941
         Case 3:20-cr-00076-SDD-SDJ                 Document 82         07/29/21 Page 7 of 21




Next, a reasonable person sitting in the passenger seat of the Mercedes would have

watched two officers approach the driver’s side of the Mercedes, while another two

officers approached the passenger side.24 A reasonable person would have observed

that officers did not approach the other men who appeared to be working on the property,

only the three men who were in or standing near the Mercedes that was parked in the

driveway. As the officers approached the vehicle, Fields opened the passenger door,

and the officer walking in front of Cpl. Barnett positioned herself in the passenger doorway

in front of Fields. Notably, that officer did not testify. Although the officers approached

casually and did not draw their weapons, they effectively surrounded the vehicle and

blocked Fields’s path of egress from the vehicle. Even in the absence of drawn weapons

or verbal commands, the officers’ actions were clearly a show of authority such that a

reasonable person would not have felt that they were free to leave once the officer

positioned herself in front of Fields as he was opening the passenger door.25

        The question is whether the officers had reasonable suspicion of criminal activity

before seizing Fields. The detaining officer must point to “specific and articulable facts

that, when taken together with rational inferences from those facts, reasonably warrant

the seizure” to establish reasonable suspicion.26 The Court “must look at the totality of

the circumstances of each case to see whether the detaining officer has a particularized




24
   United States v. Pena-Cantu, 639 F.2d 1228, 1229 (5th Cir. 1981).
25
   Id. (“Applying this objective standard to the facts of this case, we conclude that a reasonable driver would
not feel free to ignore a situation in which several agents pull up directly behind his stationary car, position
themselves on both the driver and passenger sides of the vehicle, and proceed to question him while he
and his passengers remain within the confines of the car. Since the agents clearly manifested an intention
to cabin appellant within his car until he identified himself, an investigatory seizure occurred before the
agents discovered the illegal status of his compatriots.”).
26
   United States v. Pack, 612 F.3d 341, 352 (5th Cir. 2010), opinion modified on denial of reh'g, 622 F.3d
383 (5th Cir. 2010) (internal quotations and citations omitted).
                                                                                                         67941
         Case 3:20-cr-00076-SDD-SDJ               Document 82       07/29/21 Page 8 of 21




and objective basis for suspecting legal wrongdoing.”27 While evaluating whether the

officer’s suspicion is reasonable, the Court must give “due weight…to the specific

reasonable inferences which [the officer] is entitled to draw from the facts in light of his

experience.”28 “Although an officer's reliance on a mere hunch is insufficient to justify a

stop, the likelihood of criminal activity need not rise to the level required for probable

cause, and it falls considerably short of satisfying a preponderance of the evidence

standard.”29 Notably, “[a]n individual’s presence in an area of expected criminal activity,

standing alone, is not enough to support a reasonable, particularized suspicion that the

person is committing a crime.”30The Government bears the burden of pointing to specific

and articulable facts warranting reasonable suspicion that Fields committed or was

committing or about to commit a criminal act.31

        The Government argues that Cpl. Barnett had reasonable suspicion that Fields, or

more accurately the occupants of the Mercedes, were trespassing and that Cpl. Barnett

developed reasonable suspicion of possession of marijuana as he approached the

vehicle. The Government argues that the officers had reasonable suspicion that the

occupants of the Mercedes were trespassing because they had received general

complaints about people using abandoned houses for nefarious purposes and the house

had “no trespassing” signs.32 Cpl. Barnett’s testimony corroborated these assertions.

However, Cpl. Barnett conceded he had not personally received any complaints about




27
   Id. (internal citations omitted).
28
   Id. (internal citations omitted).
29
   Id.
30
   Illinois v. Wardlow, 528 U.S. 119, 124 (2000).
31
   United States v. Monsivais, 848 F.3d 353, 363 (5th Cir. 2017).
32
   Rec. Doc. No. 39, p. 9.
                                                                                            67941
        Case 3:20-cr-00076-SDD-SDJ              Document 82       07/29/21 Page 9 of 21




4028 Chippewa on that particular day33 and that many houses in the area had “no

trespassing” signs.34 Cpl. Barnett’s knowledge is critical because he is the officer who

initiated the sequence of events that led to the seizure. On cross examination, while

defense counsel was asking Cpl. Barnett about the first time he drove by the house,

defense counsel asked Cpl. Barnett, “[t]hey [the occupants of the Mercedes] weren’t

doing anything that you saw that was criminal?” and he responded “not at the time, no

sir.”35 And in response to the question, “You had no reason to believe that these three

gentlemen were trespassing at this residence other than they were young black men,

right?”, Cpl. Barnett responded, “[g]oing off the signs, I was just there to investigate the

situation.”36 He also testified on cross examination that he believed the house was

abandoned because BRPD often received complaints about people hanging out at the

house, but on redirect he stated that he believed the property was abandoned because

he never saw anyone at the house and there were “no trespassing signs” posted.37

       The Fifth Circuit considered a similar fact pattern in United States v. Hill.38 At 11:00

p.m. on a Saturday night, the defendant, Hill, was sitting in the driver’s seat of a parked

car in an apartment complex that had a “drug reputation” and was in a high crime county.39

When the police arrived, the passenger got out of the vehicle and took a few steps away.40

“The officers came across this scene while they were driving through the county as ‘just



33
    Hearing Transcript, Rec. Doc. No. 77, p. 75. Additionally, on cross examination in response to the
question, “[s]o there was no information regarding 4028 Chippewa Street that y’all were responding to?”
Sergeant Kennedy testified, “[n]ot directly, no.” Id. at 40.
34
   Id. at p. 77.
35
   Id. at p. 64.
36
   Id. at p. 69.
37
   Id. at p. 74, 78.
38
   752 F.3d 1029 (5th Cir. 2014).
39
   Id. at 1034.
40
   Id.
                                                                                                67941
        Case 3:20-cr-00076-SDD-SDJ                Document 82         07/29/21 Page 10 of 21




kind of a roving patrol[,]’ and they had no specific reason to suspect any particular criminal

activity at the apartment complex where they saw Hill’s parked car.”41 “Only a matter of

seconds elapsed between the officers’ seeing Hill’s car and [the officers’] seizure and frisk

of Hill.”42

        The court held that the Government had not established reasonable suspicion. The

court noted that at the time the officers arrived, all they saw were two people parked in

the lot of an apartment building on a weekend night.43 “Hill and his passenger were not

‘offending any traffic ordinance; there was no evidence of recent crimes in the

neighborhood, no reason to suspect that [Hill] or his passenger were wanted by the police,

and no other reason to believe that anything unusual was taking place.’”44

        The court also noted what the Government had not shown, citing as relevant that

when the officers approached the apartment complex: “they were not responding to any

report of criminal activity nor did they have any particular reason to think that crime was

happening there at the moment of their arrival,” and they were not responding to a tip

about a particular suspect.45 Moreover, “this [was not] a case where the police came

across a person, had a hunch that something could be amiss, and then observed the

suspect for sufficient time to determine criminal activity indeed reasonably appeared to

be afoot.”46 Further, Hill had not made any suspicious movements.47




41
   Id.
42
   Id.
43
   Id.
44
   Id. (quoting United States. v. Beck, 602 F.2d 726, 729 (5th Cir. 1979)).
45
   Id.
46
   Id.
47
   Id.
                                                                                               67941
        Case 3:20-cr-00076-SDD-SDJ               Document 82   07/29/21 Page 11 of 21




        In Hill, the Government relied heavily on its assertion that the arrest was made in

a high crime area.48 Although the court noted that this fact was a “relevant consideration,”

it held that “incantations” about high crime areas are insufficient to create reasonable

suspicion.49 This was despite the court finding that the apartment complex had a

“reputation for drugs.”50

        The Court finds that the officers in the instant case lacked particularized

reasonable suspicion of trespassing when they seized Fields. The officers had no

complaints or tips about criminal activity at 4028 Chippewa on that day.51 Moreover, as

the officers approached the Mercedes, three men were cleaning the yard and removing

debris. When officers asked Stovall whose house it was, he indicated that the house

belonged to one of the men working in the yard, but the officers did not question any of

those men to see if one of them was the owner and if Fields and the other two men in the

Mercedes had permission to be there. The officers’ professed suspicion of trespassing is

therefore implausible under these circumstances.

        BRPD had received complaints about people trespassing at 4028 Chippewa in the

past, and Cpl. Barnett had a subjective belief that the property was abandoned. But this

belief was unreasonable in light of the yard cleaning and debris removal that was taking

place at the time. The past complaints about trespassing generally were not particularized

to that day or that vehicle, and generalized complaints about trespassing in the area in

the past are analogous to the “incantations” of “high crime area” in Hill which did not rise

to the level of particularity necessary to justify a seizure. Other than their mere presence,


48
   Id. at 1035.
49
   Id.
50
   Id.
51
   Hearing Transcript, Rec. Doc. No. 77, p. 40, 75.
                                                                                        67941
        Case 3:20-cr-00076-SDD-SDJ               Document 82         07/29/21 Page 12 of 21




there was simply nothing to suggest that Fields, and the other of the occupants of the

Mercedes, were trespassing. On these facts, there was no particularized information or

evidence that suggested that the occupants of the Mercedes were trespassing.

        The foregoing is not to suggest that the officers could not approach the vehicle and

ask the occupants what they were doing there. Indeed, Cpl. Barnett testified that this was

his intention and that type of voluntary encounter with the police would not implicate the

Fourth Amendment until the police seized the suspect.52 But in the instant case, Fields

was seized immediately; the officers exercised too much authority, too soon. Therefore,

the Court’s finding does not hamstring officers’ investigatory techniques in future

encounters.

        The Government also argues that Cpl. Barnett smelled marijuana which gave him

reasonable suspicion to seize Fields. An officer’s detection of the odor of illicit drugs

creates probable cause, and therefore, reasonable suspicion.53 The analysis turns

entirely on when Cpl. Barnett smelled marijuana. The Court has already concluded that

Fields was seized when he opened the passenger door of the Mercedes and an officer

positioned herself in front of him in the doorway. Cpl. Barnett must have had a reasonable

suspicion of marijuana possession prior to that time, meaning that he must have smelled

marijuana prior to that time.

        Cpl. Barnett testified on direct that he first smelled marijuana as Fields opened the

passenger door of the Mercedes as Cpl. Barnett was approaching the vehicle.54 However,

Cpl. Barnett conceded on cross examination that in his narrative report of the arrest, he



52
   United States v. Massi, 761 F.3d 512, 520 (5th Cir. 2014).
53
   United States v. Newton, 463 F. App'x 462, 466 (5th Cir. 2012).
54
   Hearing Transcript, Rec. Doc. No. 77, p. 53.
                                                                                              67941
           Case 3:20-cr-00076-SDD-SDJ         Document 82      07/29/21 Page 13 of 21




wrote that he first smelled the marijuana “while conversing” with Stovall at the back of the

vehicle.55 On cross examination, Cpl. Barnett reaffirmed his position, testifying that he

first smelled marijuana “as [he] was talking to [Stovall].”56 The body camera footage

clearly shows that Cpl. Barnett began speaking with Stovall after Fields was seized.

           In the face of this conflicting testimony, the Court credits the near-

contemporaneous narrative report Cpl. Barnett authored and his testimony affirming its

veracity which is corroborated by the body camera footage. The narrative report is far

less likely to be a post hoc rationalization given its temporal proximity to the day in

question. Moreover, its contents were tested, and affirmed, through the crucible of cross

examination. Cpl. Barnett’s testimony on direct, on the other hand, is self-serving.

           Therefore, since Fields was seized before Cpl. Barnett began talking to Stovall,

Fields was seized before Cpl. Barnett developed reasonable suspicion of marijuana

possession. The Court acknowledges that the timing is extremely close, but the body

camera footage allows the Court to determine precisely when Fields was seized and

when Cpl. Barnett began conversing with Stovall and first detected an odor of marijuana.

Additionally, even if the seizure and inception of reasonable suspicion were simultaneous,

the Government could not carry its burden. Reasonable suspicion must come before the

seizure since reasonable suspicion is a prerequisite to a constitutional seizure. The Court

holds that Fields was unconstitutionally seized in violation of the Fourth Amendment.

           At this point in the analysis, the question before the Court is: regardless of whether

Fields has standing to contest the search under the house that located the firearms, can




55
     Id. at p. 66.
56
     Id. at p. 67.
                                                                                           67941
        Case 3:20-cr-00076-SDD-SDJ             Document 82        07/29/21 Page 14 of 21




he nonetheless seek to suppress the firearms? An errant view of Fourth Amendment

standing may suggest no, however, the Court finds in the affirmative.

       As explained above, Fourth Amendment standing is not jurisdictional. It is part of

a defendant’s substantive case when he seeks to challenge a search or seizure.

Therefore, regardless of whether Fields has standing to contest the search that

discovered the firearms, he may nonetheless attempt to suppress the firearms by other

means. Courts have held, and the treatise writers agree, that a passenger in a vehicle

has Fourth Amendment standing to contest his seizure and seek suppression of the fruits

of a subsequent search of the vehicle.57 This result is consistent with the fruits of the

poisonous tree doctrine, which generally extends the exclusionary rule to exclude

evidence derived from other evidence (or a seizure) obtained through violation of the

Fourth Amendment. The Brendlin Court, while not explicitly holding that an

unconstitutionally seized passenger in a vehicle can challenge evidence discovered in a

subsequent search of that vehicle as a fruit, ruled that passengers are considered seized

when a vehicle is stopped by the police:

       [T]he consequence to worry about would not flow from our conclusion, but
       from the rule that almost all courts have rejected. Holding that the
       passenger in a private car is not (without more) seized in a traffic stop would
       invite police officers to stop cars with passengers regardless of probable
       cause or reasonable suspicion of anything illegal. The fact that evidence
       uncovered as a result of an arbitrary traffic stop would still be admissible
       against any passengers would be a powerful incentive to run the kind of
       ‘roving patrols’ that would still violate the driver's Fourth Amendment right.58



57
   United States v. McQuagge, 787 F. Supp 637, 652 (E.D. Tex. 1991), aff’d sub nom. United States v.
Mallory, 8 F.3d 23 (5th Cir. 1993); United States v Portillo-Saravia, 379 F. Supp 3d 600, 611 (S.D. Tex.
2019); 6 W. Lahave, § 11.4(d) Search as fruit of prior illegal arrest or detention, 6 Search & Seizure §
11.4(d) (6th ed.).
58
   Brendlin v. California, 551 U.S. 249, 263, 127 S. Ct. 2400, 2410, 168 L. Ed. 2d 132 (2007) (emphasis
added).
                                                                                                 67941
        Case 3:20-cr-00076-SDD-SDJ                Document 82        07/29/21 Page 15 of 21




A passenger, therefore, enjoys the same constitutional protections as the driver, and the

remedy for the violation of the constitutional rights of a passenger are likewise the same.

In Brendlin, the Supreme Court cited with approval a parenthetical quote from a treatise

which stated, “‘[i]f either the stopping of the car, the length of the passenger's detention

thereafter, or the passenger's removal from it are unreasonable in a Fourth Amendment

sense, then surely the passenger has standing to object to those constitutional violations

and to have suppressed any evidence found in the car which is their fruit.’”59 The Court

finds that Fields has standing to seek to suppress evidence derived from his

unconstitutional seizure.60 This evidence potentially includes the firearms found under the

house, and the fact that they were not found in the Mercedes goes to the attenuation

factor of the fruit of the poisonous tree analysis.

        D. Fruit of the Poisonous Tree

        “[T]he exclusionary rule prohibits the introduction at trial of all evidence that is

derivative of an illegal search, or evidence known as the ‘fruit of the poisonous tree.’”61

But “evidence should not be excluded merely because it would not have been discovered

‘but-for’ a constitutional violation.”62 Relevant here is the attenuation doctrine:

        The attenuation doctrine evaluates the causal link between the
        government’s unlawful act and the discovery of evidence. Evidence may be
        sufficiently attenuated from the Fourth Amendment violation even where the
        violation is a but-for cause of the discovery of the evidence. The key
        question is whether the evidence has been come at by exploitation of that
        illegality or instead by means sufficiently distinguishable to be purged of the

59
   Brendlin, 551 U.S. at 259 (quoting 6 W. LaFave, Search and Seizure § 11.3(e), pp. 194, 195, and n. 277
(4th ed.2004 and Supp.2007)).
60
   United States v. Olivares-Rangel, 458 F.3d 1104, 1118 (10th Cir. 2006) (it is not the case that “the fruit
of the poisonous tree doctrine applies only when the defendant has standing regarding both the violation
which constitutes the poisonous tree and separate standing regarding the evidence which constitutes the
fruit of that poisonous tree.”).
61
   United States v. Hernandez, 670 F.3d 616, 620 (5th Cir. 2012) (quoting United States v. Singh, 261 F.3d
530, 535 (5th Cir. 2001).
62
   Id. (quoting Wong Sun v. United States, 371 U.S. 471, 487–88, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963)).
                                                                                                      67941
        Case 3:20-cr-00076-SDD-SDJ                 Document 82         07/29/21 Page 16 of 21




        primary taint. The relevant factors to determine attenuation will depend on
        the type of evidence challenged and official misconduct alleged.63

“The notion of the dissipation of the taint attempts to mark the point at which the

detrimental consequences of illegal police action become so attenuated that the deterrent

effect of the exclusionary rule no longer justifies its cost.”64 As summarized by

commentators, “the underlying purpose of the ‘attenuated connection’ test is to mark ‘the

point of diminishing returns on the deterrence principle.’”65

        Courts consider three factors when determining whether the attenuation doctrine

applies: (1) the “‘temporal proximity’ between the unconstitutional conduct and the

discovery of the evidence…”; (2) “‘the presence of intervening circumstances’”; and (3)

“‘the purpose and flagrancy of the official misconduct.’”66 As to the first factor, “[Supreme

Court] precedents have declined to find that this factor favors attenuation unless

‘substantial time’ elapses between an unlawful act and when the evidence is obtained.”67

The third factor takes into consideration that the purpose of the exclusionary rule is to

deter flagrant police misconduct.68

        Based on the body camera footage, the temporal proximity is close, since the

firearms were discovered within nine minutes of the seizure. This weighs against

attenuation since a “substantial time” did not elapse.69




63
   United States v. Mendez, 885 F.3d 899, 909 (5th Cir. 2018) (internal citations and quotations omitted).
64
   Brown v. Illinois, 422 U.S. 590, 609, 95 S. Ct. 2254, 2264, 45 L. Ed. 2d 416 (1975) (Powell, J. concurring).
65
   6 W. LaFave, § 11.4(a)Extent of the taint: “but for”; “attenuated connection”; “independent source”; and
“inevitable discovery”, 6 Search & Seizure § 11.4(a) (6th ed.) (quoting Amsterdam, 112 U. Pa. L. Rev. 378,
390 (1964).
66
   Utah v Strieff, 579 U.S ____ (2016), 136 S.Ct. 2056, 2061. (quoting Brown v. Illinois, 422 U.S. 590
(1975)).
67
   Id. at 2062.
68
   Id. at 2063.
69
   Id. at 2062.
                                                                                                        67941
         Case 3:20-cr-00076-SDD-SDJ        Document 82      07/29/21 Page 17 of 21




        The intervening circumstances factor requires more in-depth analysis. In between

the seizure of Fields and the discovery of the firearms was the search of the Mercedes,

which uncovered an empty bag that previously had marijuana in it, as well as marijuana

gummies and some loose pills. This intervening circumstance may break the causal chain

between the seizure and discovery of the firearms if it gave the officers a justifiable reason

to search further. Utah v. Strieff is a recent Supreme Court case that considered the

intervening circumstances factor.

        In Strieff, the defendant had been unconstitutionally seized.70 After the seizure, the

arresting officer relayed Strieff’s information to a police dispatcher, who informed the

officer that Strieff had an outstanding arrest warrant.71 The officer arrested Strieff and

discovered methamphetamine on his person in a search incident to that arrest.72 Strieff

moved to suppress the methamphetamine as the fruit of the poisonous tree of the arrest.73

        The Court reversed the Utah supreme court, holding that the discovery and

execution of a valid preexisting warrant was sufficiently attenuated to dissipate the taint.74

The Court also noted that the officer had an obligation to arrest Strieff once he discovered

a warrant, thus “[the officer’s] arrest of Strieff…was a ministerial act that was

independently compelled by the pre-existing warrant.”75 The search incident to that arrest

was therefore sufficiently attenuated from the unconstitutional seizure.

        In this case, the seizure of Fields led directly to the search of the Mercedes which

yielded an empty baggie that had contained marijuana, marijuana gummies, unidentified


70
   Id. at 2060.
71
   Id.
72
   Id.
73
   Id.
74
   Id.
75
   Id. at 2063.
                                                                                        67941
          Case 3:20-cr-00076-SDD-SDJ              Document 82   07/29/21 Page 18 of 21




pills, and, upon searching Batiste’s person, a small baggie that contained marijuana.

Unlike the outstanding warrant in Strieff that compelled the officer to arrest Strieff, the

contraband recovered from the Mercedes did not compel the search of the perimeter.

Moreover, Cpl. Barnett’s search of the perimeter was not necessary to search for

evidence of the crimes that Cpl. Barnett testified he suspected the occupants of the

Mercedes were committing (trespassing and marijuana possession). The officers could

have found evidence of trespassing only by determining whether the occupants of the

Mercedes had permission to be on the property by asking the owner of the property. And

the officers had already found marijuana in the Mercedes which is the only evidence that

could corroborate their suspicions that the occupants of the Mercedes possessed

marijuana. Rather, the Court finds that, based on Cpl. Barnett’s testimony and other facts

adduced at the hearing, Cpl. Barnett’s search of the perimeter of the house was based

solely on the identity of the person seized—Fields—and not on the contraband found in

the Mercedes.

          On direct examination, in response to the question, “[w]hy did you walk back [by

the side of the house]?”, Cpl. Barnett responded, “We were searching the perimeter,

being as that we passed the first time, to make sure that nothing was placed, when they

seen us, due to the fact that [in] our previous dealings with this subject and others, when

we’ve always came into contact with him, he’s always had firearms or something in his

possession of that sort.”76 Additionally, on cross examination, defense counsel asked

Cpl. Barnett what he meant when, after discovering the firearms, he told another officer

“I knew it, I told you.” Cpl. Barnett responded, “Referring to, like in my previous statement


76
     Hearing Transcript, Rec. Doc. No. 77, p. 57–58.
                                                                                         67941
           Case 3:20-cr-00076-SDD-SDJ        Document 82     07/29/21 Page 19 of 21




I stated that every time we’ve contacted him and subjects he’s affiliated with, they’ve

always been in possession of firearms or certain things.” Defense counsel followed up

with the question, “So based on your hunch from knowing Mr. Fields in the past, that’s

what you’re meaning by saying I knew it, I told you.” Cpl. Barnett responded, “[i]n a way,

yes, sir.”77 Therefore, on both direct and cross examination, Cpl. Barnett confirmed that

he searched under the house because of the identity of the person seized, Fields.

           The Court finds that there was no intervening circumstance in this case. Cpl.

Barnett draws a direct causal nexus between the identity of Fields and the decision to

search near the house. His testimony in no way indicates that the fruits of the search of

the car led him to search near the house. On the contrary, he indicated that because the

officers did not find firearms in the vehicle, and “they,” referring to BRPD collectively, knew

Fields to “always” be in possession of firearms, he searched near the house to locate said

firearms. In other words, what he did not find in the vehicle led him to search further,

which indicates the search of the vehicle and search of the car were one continuous

search. The search under the house was not a consequence of the search of the car, but

instead was a consequence of the seizure of Fields because the officers acted on their

collective knowledge of his supposed characteristics. This factor, the absence of

intervening circumstances, weighs in favor of suppression of the firearms.

           The third factor, the purposes and flagrancy of the police misconduct, reflects the

deterrent rationale of the exclusionary rule “by favoring exclusion only when the police

misconduct is in most need of deterrence…”78 The officers in this case made the error of




77
     Id. at p. 76.
78
     Strieff, 136 S. Ct. at 2063.
                                                                                         67941
          Case 3:20-cr-00076-SDD-SDJ              Document 82        07/29/21 Page 20 of 21




leaping from a voluntary encounter with police to a seizure too quickly. The seizure was

premised entirely on an unreasonable suspicion of trespassing. The officers acted on that

suspicion by partially blocking the Mercedes in the driveway and surrounding it with four

officers. Those actions were excessive given the suspected crime (trespassing), but they

were not flagrantly unconstitutional.

          The purpose of the attenuation analysis is to reach the bottom-line question: do

the societal benefits of suppression outweigh its costs?79 In other words, will suppression

of the evidence in this case appreciably deter police misconduct? In this case, as in all

exclusionary rule cases, the societal cost is that a potential criminal may escape just

punishment. The societal benefit, on the other hand, is reinforcing the line between

voluntary police interactions and the point at which an individual’s liberties are restricted

by a government actor. This line is particularly important because it delineates when a

police officer’s authority to compel may be exercised. In this case, where the officer’s

avowed intent was to investigate but not detain, the deterrent effect of suppressing the

evidence outweighs the societal cost of the same, because suppression will motivate

officers to remain cognizant of what is constitutionally required before they begin to

compel obedience to their authority. Moreover, the societal costs are in part lessened

because adherence to the dictates of the Fourth Amendment in this case, and in future

cases like it, would merely have required the officers to attempt to investigate the situation

before detaining Fields and the other occupants of the Mercedes. Therefore, the firearms

discovered under the house are suppressed as a fruit of the unconstitutional seizure of

Fields.


79
     Davis v. United States, 564 U.S. 229, 237, 131 S.Ct. 2419, 180 L.Ed.2d 285 (2011).
                                                                                              67941
          Case 3:20-cr-00076-SDD-SDJ      Document 82    07/29/21 Page 21 of 21




III.      CONCLUSION

          For the reasons set forth above, Fields’s Motion to Suppress80 is GRANTED.

          IT IS SO ORDERED.

          Signed in Baton Rouge, Louisiana on July 29, 2021.




                                          S
                                         CHIEF JUDGE SHELLY D. DICK
                                         UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF LOUISIANA




80
     Rec. Doc. No. 26.
                                                                                   67941
